Citation Nr: 1634892	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  09-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to October 10, 2013, and to an initial rating greater than 20 percent thereafter, for peripheral neuropathy of the left upper extremity (previously characterized as left elbow ulnar tunnel syndrome).

2.  Entitlement to an initial compensable rating prior to October 10, 2013, and to an initial rating greater than 30 percent thereafter, for peripheral neuropathy of the right upper extremity (previously characterized as right elbow ulnar tunnel syndrome).

3.  Entitlement to an initial rating greater than 10 percent prior to October 10, 2013, and greater than 70 percent thereafter, for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) with panic attacks and generalized anxiety disorder.

4.  Entitlement to an initial compensable rating for hemorrhoids.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1999 to December 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted, in pertinent part, the Veteran's claims of service connection for peripheral neuropathy of the left upper extremity (which was characterized as left elbow ulnar tunnel syndrome (claimed as carpal tunnel syndrome (non-dominant))), assigning a zero percent rating effective December 4, 2007, peripheral neuropathy of the right upper extremity (which was characterized as right elbow ulnar tunnel syndrome (claimed as carpal tunnel syndrome (dominant))), assigning a zero percent rating effective December 4, 2007, an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) with panic attacks and generalized anxiety disorder (which was characterized as generalized anxiety disorder), assigning a 10 percent rating effective December 4, 2007, and hemorrhoids, assigning a zero percent rating effective December 4, 2007.  The Veteran disagreed with this decision in May 2009.  He perfected a timely appeal in June 2009.  A Travel Board hearing was held at the RO in May 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In September 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a December 2013 rating decision, the RO granted service connection for peripheral neuropathy of the left upper extremity, assigning a 20 percent rating effective October 10, 2013, and for peripheral neuropathy of the right upper extremity, assigning a 30 percent rating effective October 10, 2013.  The RO also assigned a higher initial 70 percent rating effective October 10, 2013, for the Veteran's service-connected acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) with panic attacks and generalized anxiety disorder (which was characterized as PTSD with panic attacks (formerly generalized anxiety disorder).

The Board observes that the October 2013 VA examination (which formed the basis for the December 2013 rating decision) considered the Veteran's peripheral neuropathy of the left upper extremity and peripheral neuropathy of the right upper extremity alongside his previously service-connected left ulnar tunnel syndrome and right ulnar tunnel syndrome, respectively.  The RO subsequently promulgated a Supplemental Statement of the Case (SSOC) in March 2014 in which it characterized the claims on appeal as including higher initial rating claims for peripheral neuropathy of the left upper extremity (previously rated as left ulnar tunnel syndrome) and for peripheral neuropathy of the right upper extremity (previously rated as right ulnar tunnel syndrome).  In other words, it appears that the RO combined the Veteran's service-connected peripheral neuropathy of the right upper extremity with his service-connected right ulnar tunnel syndrome and also combined his service-connected peripheral neuropathy of the left upper extremity with his service-connected left ulnar tunnel syndrome.  

The recent medical evidence (VA examinations dated in October 2013 and in February 2014) indicates that the Veteran has been diagnosed as having peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity rather than left ulnar tunnel syndrome and right ulnar tunnel syndrome, respectively.  Given the foregoing, the Board concludes that these claims should be characterized as stated on the title page of this decision.  See also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (finding that scope of claim includes any disability that could be encompassed reasonably by claimant's description, reported symptoms, and other information of record); AB v. Brown, 6 Vet. App. 35 (1993) (Veteran presumed to be seeking maximum rating available for disability).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  A TDIU claim was adjudicated and denied by the RO in a July 2012 rating decision which was not appealed.  Nevertheless, the Board is remanding this issue in observance of VA Fast Letter 13-13.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






FINDINGS OF FACT

1.  The record evidence shows that, prior to October 10, 2013, the Veteran's service-connected peripheral neuropathy of the left upper extremity is manifested by, at worst, mild incomplete paralysis of the ulnar nerve.

2.  The record evidence shows that, effective October 10, 2013, the Veteran's service-connected peripheral neuropathy of the left upper extremity is manifested by, at worst, moderate incomplete paralysis of the ulnar nerve.

3.  The record evidence shows that, prior to October 10, 2013, the Veteran's service-connected peripheral neuropathy of the right upper extremity is manifested by, at worst, mild incomplete paralysis of the ulnar nerve.

4.  The record evidence shows that, effective October 10, 2013, the Veteran's service-connected peripheral neuropathy of the right upper extremity is manifested by, at worst, moderate incomplete paralysis of the ulnar nerve.

5.  The record evidence shows that, prior to October 10, 2013, the Veteran's service-connected acquired psychiatric disability, to include PTSD with panic attacks and generalized anxiety disorder, is manifested by, at worst, complaints of anxiety, panic attacks, and chronic sleep impairment.

6.  The record evidence indicate that, effective October 10, 2013, the Veteran's service-connected acquired psychiatric disability, to include PTSD with panic attacks and generalized anxiety disorder, is manifested by, at worst, complaints of a daily depressed mood, irritability, and dissociative episodes; there is no persuasive evidence of total occupational and social impairment.

7.  The record evidence shows that the Veteran's service-connected hemorrhoids are manifested by, at worst, mild internal hemorrhoids throughout the appeal period.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no higher, prior to October 10, 2013, for peripheral neuropathy of the left upper extremity (previously characterized as left elbow ulnar tunnel syndrome) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124, Diagnostic Codes (DCs) 8514, 8516 (2015).  

2.  The criteria for an initial rating greater than 20 percent beginning October 10, 2013 for peripheral neuropathy of the left upper extremity (previously characterized as left elbow ulnar tunnel syndrome) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124, Diagnostic Codes (DCs) 8514, 8516 (2015).  

3.  The criteria for an initial rating of 10 percent, but no higher, prior to October 10, 2013, for peripheral neuropathy of the right upper extremity (previously characterized as right elbow ulnar tunnel syndrome) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124, DCs 8514, 8516 (2015).

4.  The criteria for an initial rating greater than 30 percent beginning October 10, 2013 for peripheral neuropathy of the right upper extremity (previously characterized as right elbow ulnar tunnel syndrome) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124, DCs 8514, 8516 (2015).

5.  The criteria for an initial rating of 50 percent, but no higher, prior to October 10, 2013 for an acquired psychiatric disability, to include PTSD with panic attacks and generalized anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411 (2015).  

6.  The criteria for an initial rating greater than 70 percent beginning October 10, 2013 for an acquired psychiatric disability, to include PTSD with panic attacks and generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411 (2015).  

7.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claims are "downstream" elements of the AOJ's grant of service connection for each disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In February 2008, May and September 2009, and in June 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claims for peripheral neuropathy of the bilateral upper extremities, an acquired psychiatric disability, and for hemorrhoids, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  Notice under Dingess v. Nicholson, 19 Vet. App. 473 (2006) was also provided to the Veteran.  Thus, the Board finds that VA's duty to notify has been met. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits; however, the Board finds that there is sufficient evidence of record to evaluate the claims, and the Board will not further delay disposition of the case for yet another remand to obtain such records.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the current nature and severity of his currently appealed service-connected disabilities.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Also, a review of the claims file shows that there has been substantial compliance with the Board's September 2013 remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examinations to determine the current nature and severity of his currently appealed service-connected disabilities.  The requested records subsequently were associated with the claims file and the requested examinations occurred in October 2013 and in February 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Higher Initial Rating Claims

The Veteran contends that his service-connected peripheral neuropathy of the left upper extremity and of the right upper extremity, acquired psychiatric disability, and hemorrhoids are all more disabling than currently (and initially) evaluated.  He specifically contends that he experiences excruciating pain in each of his bilateral upper extremities.  He also specifically contends that his acquired psychiatric disability is completely disabling.  He finally contends that he experiences painful hemorrhoids.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities show symptomatology associated with them that is not contemplated within the relevant rating criteria found in the Rating Schedule.

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable. 

The Veteran's service-connected peripheral neuropathy of the left upper extremity currently is evaluated as zero percent disabling prior to October 10, 2013, and as 20 percent disabling effective October 10, 2013, under 38 C.F.R. § 4.124a, DC 8514 (paralysis of the musculospiral nerve (radial nerve)).  Similarly, the Veteran's service-connected peripheral neuropathy of the right upper extremity is evaluated as zero percent disabling prior to October 10, 2013, and as 30 percent disabling effective October 10, 2013.  See 38 C.F.R. § 4.124a, DC 8514 (2015).  Because the Veteran is right-hand dominant, the right upper extremity is considered his major (or dominant) side and his left upper extremity is considered his minor (non-dominant) side.  As relevant to this claim, a minimum 20 percent rating is assigned for mild incomplete paralysis of the musculospiral (radial) nerve for either the major or minor side.  A 20 percent rating also is assigned for moderate incomplete paralysis of the musculospiral (radial) nerve for the minor side.  A higher 30 percent rating is assigned for moderate incomplete paralysis of the musculospiral (radial) nerve for the major side.  A 40 percent rating is assigned for severe incomplete paralysis of the musculospiral (radial) nerve for the minor side.  A 50 percent rating is assigned for severe incomplete paralysis of the musculospiral (radial) nerve for the major side.  A maximum 60 percent rating is assigned for complete paralysis of the musculospiral (radial) nerve for the minor side.  A maximum 70 percent rating is assigned for complete paralysis of the musculospiral (radial) nerve for the minor side.  Complete paralysis is defined in DC 8514 as drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend the hand at the writs, extend proximal phalanges of fingers, extend thumb, or make lateral movement of the wrist; supination of the hand, extension and flexion of the elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  Id.

The Veteran's service-connected acquired psychiatric disability, to include PTSD with panic attacks and generalized anxiety disorder, currently is evaluated as 10 percent disabling effective December 4, 2007, and as 70 percent disabling effective October 10, 2013, under 38 C.F.R. § 4.130, DC 9411 (PTSD).  See 38 C.F.R. § 4.130, DC 9411 (2015).  As relevant to this claim, a 10 percent rating is assigned under DC 9411 for an acquired psychiatric disability, to include PTSD with panic attacks and generalized anxiety disorder, manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.

A 30 percent rating is assigned under DC 9411 for an acquired psychiatric disability, to include PTSD with panic attacks and generalized anxiety disorder, manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 for an acquired psychiatric disability, to include PTSD with panic attacks and generalized anxiety disorder, manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for an acquired psychiatric disability, to include PTSD with panic attacks and generalized anxiety disorder, manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for an acquired psychiatric disability, to include PTSD with panic attacks and generalized anxiety disorder, manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that the symptoms listed in the General Rating Formula for Mental Disorders are not an exhaustive list, and instead are only examples of the type and degree of the symptoms, or their effects, that would justify a certain rating.  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Veteran's service-connected hemorrhoids currently are evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.114, DC 7336 (external or internal hemorrhoids).  See 38 C.F.R. § 4.114, DC 7336 (2015).  A zero percent rating is assigned for mild or moderate hemorrhoids.  A 10 percent rating is assigned for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  Id.

Factual Background and Analysis

The Veteran's extensive service treatment records show that, at his enlistment physical examination in August 1999, prior to his entry on to active service in October 1999, he reported a right wrist fracture at age 10 which was casted and without residuals.  He denied all other relevant pre-service medical history.  Clinical evaluation was completely normal.

On outpatient treatment in December 2002, he complained of bilateral hand cramping and pain which had lasted for 1 year, numbness, and tingling.  Physical examination showed 5/5 motor strength.  The assessment was hand cramping/numbness with a question of whether it was the ulnar nerve.

In June 2006, his complaints included bilateral forearm pain with tingling at night for the previous 3-4 years.  His symptoms had worsened and the tingling woke him up at night.  His symptoms also had started in his wrists and hands and now were in his forearms and elbows.  He also complained of cramping and an inability to form a fist.  He denied any neck or arm trauma.  He rated his pain as 4/10 on a pain scale at rest and as 8/10 with activity and at night (with 10/10 being the worst imaginable pain).  Physical examination of the right wrist showed tenderness to palpation at the canal of Guyon and flexor carpi ulnaris, decreased passive extension, and normal passive flexion.  Physical examination of the left wrist showed tenderness to palpation at the canal of Guyon and flexor carpi ulnaris, increased tingling in to the second and third digits on palpation, decreased passive extension, and normal passive flexion.  Physical examination showed decreased supination of both forearms, tenderness to palpation at the antecubital fossa of both elbows "with thumb-sized nodule" in the right supinator region, palpation of the elbow "elicits hand symptoms," positive upper limb tension test in both shoulders and both arms, negative upper limb tension tests of radial nerves of both arms, and flexion weakness of the fingers of the right hand.  The assessment was neuritis.

In July 2006, his complaints included unchanged wrist and upper extremity pain which increased with typing and affected his sleep.  He also reported experiencing a shooting pain throughout the day from the neck down the right upper extremity.  Objective examination showed that, although there was no longer a palpable nodule in the supinator muscles, "tenderness persists," upper limb tension test positive for bilateral median nerve with discomfort focused at antecubital regions, and "significant decreased [grip] strength since last eval[uation]."  The assessment was worsening neuritis.

In an August 2006 letter included in the Veteran's service treatment records, a private clinician stated that he had seen the Veteran for bilateral upper extremity paresthesia, right greater than left.  "Sometimes he will have pain in the hand and the forearm, which is usually worsened at night and while he is using a computer."  The Veteran also complained of tingling sensations "down from the neck to his arm on the right side."  He complained further of a weak grip.  An electromyograph (EMG) was normal.

On VA peripheral nerves examination in March 2008, the Veteran complained of "pain in his elbows with tingling and numbness radiating into his 4th and 5th fingers of both hands" aggravated by repetitive motion "such as typing."  The Veteran had been discharged from active service 3 months earlier.  He drove a car and performed his normal activities of daily living and "light activities around his home."  He denied experiencing incoordination, lack of endurance, or excess fatigue.  Physical examination of the right elbow showed no epicondylar tenderness, a positive Tinel's sign "on tapping of the ulnar nerve in the ulnar groove."  Range of motion testing of the elbows showed flexion to 130 degrees, extension to 0 degrees, and 90 degrees of pronation and supination in each elbow, all without pain.  Range of motion testing of the wrists showed dorsiflexion to 40 degrees, volar flexion to 50 degrees, ulnar deviation to 30 degrees, and 25 degrees of radiation deviation in each elbow, all without pain.  Flexion of the metacarpophalangeal (MCP) joints was to 90 degrees, flexion in the proximal interphalangeal (PIP) joints was to 90 degrees, and flexion in the dorsal interphalangeal (DIP) joints was to 45 degrees.  There were no changes on repetitive testing.  The diagnoses were ulnar tunnel syndrome of the left elbow and ulnar tunnel syndrome of the right elbow.

On VA peripheral nerves examination in May 2010, the Veteran's complaints included chronic bilateral ulnar neuropathy and daily paresthesias in the fourth and fifth fingers "while using the keyboard."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  His pain occurred after 45-60 minutes and was relieved "only by resting and keeping his arms at his sides for 15-45 minutes."  Physical examination of the elbows showed no warmth, tenderness, loose bodies, subcutaneous nodules, or synovitis in the elbow or lateral or medial epicondyle, and normal muscle and grip strength.  Range of motion testing of the elbows showed flexion to 145 degrees, extension to 0 degrees, forearm supination to 85 degrees, forearm pronation to 80 degrees, all without pain.  There was no additional limitation of motion on repetitive testing.  X-rays of the elbows showed no fractures or dislocations, maintained joint spaces, normal motion, and no gross effusions.  The diagnosis was bilateral ulnar neuropathy.
The Board notes here that, although the AOJ evaluated the symptomatology attributable to the Veteran's service-connected peripheral neuropathy of the left upper extremity and his service-connected peripheral neuropathy of the right upper extremity under DC 8514 (paralysis of the musculospiral nerve (radial nerve), the medical evidence indicates that the Veteran's ulnar nerves rather than his radial nerves are impacted by these service-connected disabilities.  Thus, the Board concludes that these disabilities are evaluated more appropriately under 38 C.F.R. § 4.124a, DC 8516 (paralysis of the ulnar nerve).  See 38 C.F.R. § 4.124a, DC 8516 (2015).  

Prior to October 10, 2013, the Veteran complained of daily paresthesias in the fourth and fifth fingers of his hands which he attributed to chronic and ongoing peripheral neuropathy of the bilateral upper extremities.  He also complained of repetitive motion pain in his elbows which he also attributed to his service-connected peripheral neuropathy of the bilateral upper extremities.  The Board also acknowledges that the Veteran complained of and was treated for neuropathy of the bilateral upper extremities while on active service.  On VA examination in March 2008, approximately 3 months after his service discharge, the Veteran reported that he was able to drive a car and perform his normal activities of daily living and "light activities around his home."  The Veteran denied experiencing incoordination, lack of endurance, or excess fatigue due to his service-connected peripheral neuropathy of the bilateral upper extremities when examined in March 2008.  Thus, the Board finds that the criteria for an initial rating of 10 percent under Diagnostic Code 8516 for mild symptoms, including tenderness and decreased sensation causing occasional decrease in range of motion, prior to October 10, 2013, for service-connected peripheral neuropathy of the left upper extremity and for service-connected peripheral neuropathy of the right upper extremity have been met.

The Veteran, however, is not entitled to an initial rating greater than 20 percent for peripheral neuropathy of the left upper extremity or an initial rating greater than 30 percent for peripheral neuropathy of the right upper extremity, each effective October 10, 2013.  The Board recognizes here that the record evidence supported the assignment of higher initial ratings of 20 percent and 30 percent for peripheral neuropathy of the left upper extremity and for peripheral neuropathy of the right upper extremity, respectively, as of October 10, 2013, under DC 8514.  Id.  The record evidence does not support the assignment of initial ratings greater than 20 percent and 30 percent for peripheral neuropathy of the left upper extremity and for peripheral neuropathy of the right upper extremity under DC 8514 or DC 8516, respectively, as of that date.  Id.  For example, the Veteran testified at his May 2013 Board hearing that he felt that he had lost a lot of his grip strength in both of his hands due to increasing symptoms from his service-connected peripheral neuropathy of the bilateral upper extremities.  He also testified that he experienced occasional bilateral hand numbness at nighttime as a result of these service-connected disabilities.  See Board hearing transcript dated May 14, 2013, at pp. 9.

On VA peripheral nerves conditions Disability Benefits Questionnaire (DBQ) on October 10, 2013, the Veteran's complaints included numbness/tingling of the bilateral upper extremities and shooting pain worse at night, right greater than left.  The Veteran stated that he was right-hand dominant.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran experienced moderate intermittent pain of the bilateral upper extremities, moderate paresthesias of the bilateral upper extremities, mild numbness of the bilateral upper extremities, and bilateral elbow pain.  Physical examination showed 5/5 muscle strength, no muscle atrophy, normal deep tendon reflexes, normal sensation throughout except for decreased sensation in the hands/fingers of both hands, a normal gait, a positive Tinel's sign bilaterally, and moderate incomplete paralysis of the ulnar nerves of the bilateral upper extremities.  The Veteran used braces regularly at night but they did not help his symptoms.  An EMG was reviewed and showed bilateral ulnar neuropathy at the elbows.  The diagnosis was ulnar tunnel syndrome/neuropathy of the bilateral upper extremities.

On VA peripheral nerves conditions DBQ in February 2014, the Veteran's complaints included moderate constant pain and numbness of the bilateral upper extremities.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he was right-hand dominant.  Physical examination showed 4/5 muscle strength on elbow flexion and extension and wrist flexion and extension, 3/5 muscle strength on grip and pinch, no muscle atrophy, hypoactive reflexes, decreased sensation in the hands and fingers of both hands, and moderate incomplete paralysis of the ulnar nerves of the bilateral upper extremities.  The diagnosis was bilateral ulnar neuropathy.

It was factually ascertainable that the Veteran's symptoms attributable to his service-connected peripheral neuropathy of the left upper extremity and service-connected peripheral neuropathy of the right upper extremity were worse as of October 10, 2013 (the date of a VA examination showing increased symptoms).  Crucially, the Veteran was diagnosed with moderate incomplete paralysis of the ulnar nerves of the bilateral upper extremities.  It appears that the Veteran is compensated adequately for his increased symptoms with the assignment of 20 percent and 30 percent ratings, respectively, for his service-connected peripheral neuropathy of the left upper extremity and service-connected peripheral neuropathy of the right upper extremity as of that date.  The evidence does not persuasively suggest that the Veteran experiences at least severe incomplete paralysis of the musculospiral nerve (radial nerve) (i.e, at least a 40 percent rating for the Veteran's left upper extremity (minor side) or a 50 percent rating for his right upper extremity (major side) under DC 8514) such that an initial rating greater than 20 percent for service-connected peripheral neuropathy of the left upper extremity or greater than 30 percent for service-connected peripheral neuropathy of the right upper extremity is warranted during this time period.  See 38 C.F.R. § 4.124a, DC 8514 (2015).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 20 percent for peripheral neuropathy of the left upper extremity or an initial rating greater than 30 percent for peripheral neuropathy of the right upper extremity, each effective October 10, 2013.  

Moreover, despite finding that it is more appropriate to evaluate these disabilities under DC 8516 (rather than DC 8514), the Board concludes that no change is warranted in the disability ratings assigned for the Veteran's service-connected peripheral neuropathy of the left upper extremity or for his service-connected peripheral neuropathy of the right upper extremity during this time period.  See 38 C.F.R. §§ 4.124a, DCs 8514 and 8516.  The Board notes in this regard that both DC 8514 and DC 8516 provide a 20 percent rating for moderate incomplete paralysis (whether of the musculospiral nerve (radial nerve) under DC 8514 or the ulnar nerve under DC 8516) for the minor (non-dominant) side.  Id.  Both of these DCs also provide a 30 percent rating for moderate incomplete paralysis (whether of the musculospiral nerve (radial nerve) under DC 8514 or the ulnar nerve under DC 8516) for the major (dominant) side.  Id.  In other words, although the Board concludes that the DC for evaluating the Veteran's service-connected peripheral neuropathy of the left upper extremity and service-connected peripheral neuropathy of the right upper extremity should be changed to DC 8516, because the medical evidence shows that he experiences no more than moderate incomplete paralysis effective October 10, 2013, and because both DC 8514 and DC 8516 provide the same disability ratings for moderate incomplete paralysis, this does not entitle the Veteran to higher initial ratings for either of these disabilities effective October 10, 2013.  Id.  In summary, the Board finds that the criteria for an initial rating greater than 20 percent for peripheral neuropathy of the left upper extremity and greater than 30 percent for peripheral neuropathy of the right upper extremity, each effective October 10, 2013, have not been met.  

The Board next finds that the evidence is for assigning a higher initial rating of 50 percent prior to October 10, 2013, but against a rating greater than 70 percent thereafter, for an acquired psychiatric disability, to include PTSD with panic attacks and generalized anxiety disorder.  The Veteran contends that his service-connected acquired psychiatric disability, to include PTSD with panic attacks and generalized anxiety disorder ("acquired psychiatric disability"), is more disabling than currently (and initially) evaluated throughout the appeal period.  The record evidence shows that the Veteran's service-connected acquired psychiatric disability is manifested by, at worst, complaints of anxiety, panic attacks, and chronic sleep impairment, prior to October 10, 2013.  It also shows that this disability is not manifested by total occupational and social impairment effective October 10, 2013.  For example, the Veteran's available service treatment records show that he was treated for anxiety symptoms and insomnia on an outpatient basis between August and November 2007.  He was considered stable when his file was closed in November 2007.  The Axis I diagnosis was generalized anxiety disorder.  A "Report of Medical Assessment" completed by the Veteran at the time of his separation physical examination later in November 2007 indicates that he reported an in-service medical history of panic attacks and anxiety disorder.

On VA mental disorders examination in April 2008, the Veteran's complaints included panic attacks since service, short-term memory problems since an in-service concussion, and initial and middle insomnia.  "He said that his panic attacks are triggered by general stress and he has not identified any particular triggers."  He reported dating his current girlfriend for 2 years and fathering a child with her.  "She lives in town and he sees her daily."  He also reported having "a lot of friends."  He reported getting along with his sister.  The VA examiner stated that the Veteran "is not showing signs of significant social dysfunction at this point."  The Veteran was able to complete his activities of daily living although he had been advised not to drive long distances due to his double vision.

Mental status examination of the Veteran in April 2008 showed he was attractive, well-dressed, and well-groomed.  He had good social skills, and he was articulate, verbal, logical, and coherent.  He had relevant thoughts, he had full orientation, he reported poor concentration, he reported general problems with short-term memory, he had good long-term memory, he had no homicidal ideation, but a history of past suicidal ideation which "has subsided since he stopped the medication he was on at that time."  He had no psychosis or significant depression, and no mania or anger problems.  The VA examiner stated that the Veteran's anxiety had a mild impact on his social functioning although he had "a number of close friends and is close with his sister as well."  The Veteran's GAF score was 60-65, indicating moderate or mild symptoms.  The Axis I diagnosis was generalized anxiety disorder with panic attacks.

VA PTSD screen was positive in June 2008.

On VA outpatient treatment in September 2008, the Veteran complained of severe anxiety since the September 11, 2001, terrorist attacks "when he was deployed to an island in the Indian Ocean."  He also complained of nightmares, waking up in a sweat, "flashbacks about when they thought they were going to go to war," avoidance, daily intrusive thoughts, feeling "easily startled and rather cautious of people, and "loud noises will make him jump."  The Veteran also reported "difficulty falling asleep, staying asleep, and waking up early and not being able to go back to sleep.  He has lost interest in things he used to enjoy.  He is not getting any interest in anything except his daughter."  He also complained of feeling irritable "easily," poor concentration and motivation, and feeling "anxious all the time.  He is only at peace when he is with his daughter.  He has a panic attack about three times a week where he gets shortness of breath and feels overwhelmed with a feeling of doom."  He was living with his sister and had a good relationship with her and another half-sister.  "For fun, he enjoys spending time with his young daughter."

Mental status examination of the Veteran in September 2008 showed he was well-groomed, casually dressed, no psychomotor abnormalities, normal speech, a depressed mood, coherent and goal-directed thought processes, no perceptual disturbance, delusional material, or suicidal or homicidal ideation, full orientation, grossly intact concentration and memory, and good insight and judgment.  The Veteran's GAF score was 50, indicating serious symptoms.  The Axis I diagnoses were PTSD and recurrent moderate major depressive disorder.  The Veteran was advised to start taking Celexa and to continue taking Klonopin.

On VA mental disorders examination in May 2010, the Veteran complained, "I am progressively getting worse."  He also complained of experiencing "anxiety most of the time and not only in response to specific stressful situations."  He complained further that his stuttering was getting worse.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his increased anxiety was interfering with his schooling.  He had been married for 8 months and lived with his wife and 3 of his children.  

Mental status examination of the Veteran in May 2010 showed he was casually dressed, fair posture, good grooming and hygiene, restless psychomotor activity, normal speech, linear, coherent, and goal-directed thought processes, preoccupied thought content, appropriate behavior, no delusions or hallucinations, dysphoric and anxious behavior, no suicidal or homicidal ideation, full orientation, poor concentration, intact remote memory, recent memory "showed some deficits," and fair to good judgment and insight.  The VA examiner stated that the Veteran "stumble[d] over his words to a mild degree - what the Veteran referred to as his 'stuttering.'  This was not severe, however, and did not interfere with being understood."  This examiner also stated:

[The Veteran's] speech and communication and thought processes show no evidence of abnormalities that would be expected to interfere with either social or occupational functioning with the exception of some mild stumbling over his words when answering the examiner's questions, apparently related to anxiety.  This is a mild problem, as it did not interfere with the Veteran's flow of speech or make it difficult to understand what he was saying.

The Veteran was able to do his activities of daily living.  The Veteran's GAF score was 58, indicating moderate symptoms.  The VA examiner concluded:

It appears that the Veteran's overall psychological functioning has deteriorated slightly since the date of the last [VA] examination.  He is still having panic attacks on a daily basis, and these have been interfering with his school functioning over the past year-and-a-half.  He reported that he has been getting a lot of Incompletes in his course work and finds it difficult to concentrate when he is having anxiety.  He also described having anxiety attacks in the classroom, forcing him to get up and leave, and then not to return to the classroom that evening.  He apparently finds it too stressful to watch his three young children, and even though he doesn't work, enlists the aid of his mother-in-law to watch the children during the day while his wife is at work.

The Axis I diagnoses were generalized anxiety disorder and panic disorder without agoraphobia secondary to generalized anxiety disorder.

On VA mental disorders Disability Benefits Questionnaire (DBQ) in December 2011, the Veteran's complaints included a strained relationship with his wife and his children "because he closes himself off in his room and sleeps in a different room than his wife."  He also complained of dysphoria, sweats, and feeling overwhelmed.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran maintained contact with his parents but not his siblings.  He had been employed for 6 months as a loan officer, his first job since his discharge from active service.  The VA examiner concluded that the Veteran's reported in-service stressors could not be considered credible because "[t]here is such variability in these reports."  This examiner also stated repeatedly throughout this examination report that the Veteran "is not considered a credible historian."  Mental status examination of the Veteran showed he was casually dressed, coherent thought processes, reported chronic sleep impairment, anxiety, panic attacks which occurred weekly or less often, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, normal speech, full orientation, reported depression and anxiety, no obsessive or ritualistic behavior, no suicidal or homicidal ideation, and reported auditory and visual hallucinations.  The VA examiner stated:

The visual and auditory hallucinations [which] the Veteran reports go beyond what is typical for an Anxiety condition.  These symptoms would qualify the Veteran for a diagnosis of psychosis, were they considered credible.

The symptoms endorsed on a measure of anxiety go well beyond anything consistent with the Veteran's presentation in today's interview.  Again, his responses on this questionnaire cannot be considered credible...[H]e appears to be intentionally exaggerating signs and symptoms of PTSD.

Although the Veteran reported that he could not manage his money, the VA examiner concluded that this report was not credible and found him capable of managing his financial affairs.  This examiner also found no Axis I diagnosis of a mental disorder.

The Veteran testified at his May 2013 Board hearing that he had no friends, constantly felt anxious or scared, and was unable to interact with his children as a result of his service-connected acquired psychiatric disability.  See Board hearing transcript dated May 14, 2013, at pp. 6.  He also testified that he had frequent night sweats and constantly checked the locks on the doors of his house.  Id.  He further testified that he experienced daily panic attacks and constantly had memory problems.  Id., at pp. 6-7.

The Veteran contends that his service-connected acquired psychiatric disability is more disabling than currently evaluated, prior to October 10, 2013.  The record evidence shows the Veteran's service-connected acquired psychiatric disability was manifested by, at worst, complaints of anxiety, panic attacks, and chronic sleep impairment.  The Veteran reported that he was living with his girlfriend and had "a lot of friends" at his April 2008 VA examination when the examiner concluded that there was "no significant social dysfunction" present.  The April 2008 VA examiner also stated that the Veteran's anxiety had only a mild impact on his social functioning, at best, and he had "a number of close friends and is close with his sister as well."  Similarly, the May 2010 VA examiner concluded that there were no signs of social or occupational impairment except for some mild stumbling over the Veteran's words which did not interfere with his ability to communicate or be understood by others.  This examiner also noted the Veteran's reported increased anxiety at home and in school, and he concluded that the Veteran's psychological functioning had deteriorated but only "slightly" since the April 2008 VA examination.

Notably, for the first time, a VA examiner indicated repeatedly in the December 2011 examination report that the Veteran was not considered credible and his reported psychological symptoms were not representative of his actual symptomatology at that time.  The December 2011 VA examiner specifically found that the Veteran's reported auditory and visual hallucinations were not credible.  This examiner also specifically found that the Veteran "appears to be intentionally exaggerating signs and symptoms of PTSD."  As discussed in further detail below, however, the October 2013 VA examiner stated, "[I]t appears that what [the Veteran] refers to as 'hallucinations' are not actual psychotic symptoms but dissociative-like episodes in which he 'zones out,' stares into space, and sees his children dead, him unable to reach them, or being dead himself."  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms, including anxiety, panic attacks, and chronic sleep impairment more nearly approximated symptomatology associated with a 50 percent rating at the beginning of the appeal period with a more clear presentation of symptoms associated with a 50 percent rating beginning in May 2010 such that he is entitled to a 50 percent rating, but no higher, prior to October 10, 2013.

The Veteran, however, is not entitled to an initial rating greater than 70 percent effective October 10, 2013, for his service-connected acquired psychiatric disability.  Despite the Veteran's assertions to the contrary, the record evidence (VA PTSD DBQ dated on October 10, 2013) does not support finding that the Veteran experienced total occupational and social impairment (i.e., a 100 percent rating under DC 9411) due to his service-connected acquired psychiatric disability such that a higher initial rating is warranted as of October 10, 2013.  It shows instead that this disability is manifested by, at worst, complaints of a daily depressed mood, irritability, and dissociative episodes as of that date.  For example, on VA PTSD DBQ on October 10, 2013, the Veteran's complaints included a daily depressed mood, irritability, and dissociative episodes.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he was on medical leave "due to his mental health problems" although he had been employed as a collateral loan specialist for 2 years.  He also reported that he had been transferred to several different departments by his employer because of his reported irritability and "difficulty accepting 'orders.'"  The VA examiner stated, "[I]t appears that what he refers to as 'hallucinations' are not actual psychotic symptoms but dissociative-like episodes in which he 'zones out,' stares into space, and sees his children dead, him unable to reach them, or being dead himself."  Mental status examination of the Veteran showed a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner stated:

The PTSD diagnosis is intended as a correction of the previously diagnosed generalized anxiety disorder.  The Veteran's complaints of panic disorder [are] secondary to PTSD, as his symptoms are always triggered by something that reminds him of his trauma.  His panic attacks are not a separate diagnosis, but are part of his PTSD.

This examiner concluded that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The Veteran's GAF score was 49, indicating serious symptoms.  The diagnoses were PTSD and recurrent moderate major depression secondary to PTSD.

The Veteran essentially contends that, since October 10, 2013, his service-connected acquired psychiatric disability has been totally disabling.  The record evidence does not support his assertions.  Although the Board acknowledges that VA examination on October 10, 2013, showed that the symptomatology associated with the Veteran's service-connected acquired psychiatric disability had worsened, there were no findings at this examination to support a conclusion that the Veteran experienced total occupational and social impairment (i.e., a 100 percent rating under DC 9411) such that an initial rating greater than 70 percent is warranted as of that date.  See 38 C.F.R. § 4.130, DC 9411.  The evidence dated since October 10, 2013, also does not demonstrate the particular symptoms associated with an initial rating greater than 70 percent, or others of similar frequency, severity, and duration such that a higher initial rating is warranted under Vazquez-Claudio.  See Vazquez-Claudio, 713 F. 3d at 112.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, persuasively demonstrating his entitlement to an initial rating greater than 70 percent effective October 10, 2013, for his service-connected acquired psychiatric disability.  In summary, the Board finds that the criteria for an initial rating greater than 70 percent effective October 10, 2013, for an acquired psychiatric disability have not been met.

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating for hemorrhoids.  The Veteran contends that his service-connected hemorrhoids resulted in compensable disability throughout the appeal period.  The record evidence does not support his assertions regarding the severity of his service-connected hemorrhoids at any time during the appeal period.  It shows instead that this disability is manifested by, at worst, mild internal hemorrhoids throughout the appeal period.  For example, on VA general medical examination in March 2008, the Veteran's complaints included blood on toilet tissue or in the toilet bowl after a bowel movement and flare-ups of hemorrhoids 4 times a month with burning and itching.  He reported being told he had internal hemorrhoids in the past.  He used over-the-counter stool softeners.  Physical examination showed no external hemorrhoids or skin tags.  The diagnoses included "hemorrhoids, no external hemorrhoids seen, but he has blood in the stool  which is more likely than not secondary to internal hemorrhoids."

On VA rectum and anus examination in April 2010, the Veteran's complaints included anal itching 4-5 times per week and anal swelling 3-5 times per week.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  There was no history of diarrhea, rectal pain, perirectal discharge, fecal incontinence, or use of pads.  The Veteran reported seeing some blood streaks on toilet tissue after bowel movements 3-5 times per week.  He used suppositories twice a day and a cream 1-2 times per day but could not remember the names of any of these over-the-counter medications.  Physical examination showed good anal sphincter tone, no external hemorrhoids, no signs of external bleeding, no anal fissures, no masses in rectum, adequate anal vault, no internal swelling "suggestive of any swollen hemorrhoids," and no external swelling and/or hemorrhoidal tags.  The diagnosis was inactive internal hemorrhoids.

The Veteran testified at his May 2013 Board hearing that he constantly had blood in his stool and experienced large, thrombotic external hemorrhoids.  See Board hearing transcript dated May 14, 2013, at pp. 8.

On VA rectum and anus conditions DBQ in October 2013, the Veteran's complaints included bloody stool, rectal itching, and constipation.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran used topical cream to treat his hemorrhoids.  Physical examination showed no external hemorrhoids.  Fecal occult blood test (FOBT) was negative.  A colonoscopy was reviewed and showed mild internal hemorrhoids.  The diagnosis was internal hemorrhoids.

The Veteran contends that his service-connected hemorrhoids are more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions, however.  It shows instead that this disability is manifested by, at worst, mild internal hemorrhoids throughout the appeal period.  The Board finds it highly significant that, following VA examination in April 2010, the VA examiner concluded that the Veteran's internal hemorrhoids were inactive.  The Board also finds it highly significant that, on VA examination in October 2013, a different VA examiner reviewed the Veteran's colonoscopy and concluded that it showed only mild internal hemorrhoids.  There is no indication in the record evidence that the Veteran experiences at least large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences (i.e., at least a 10 percent rating under DC 7336).  See 38 C.F.R. § 4.114, DC 7336 (2015).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for hemorrhoids.  Accordingly, the Board finds that the criteria for an initial compensable rating for hemorrhoids have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, acquired psychiatric disability, or hemorrhoids.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's currently appealed service-connected disabilities are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities during all time periods relevant to this appeal.  This is especially true because the staged ratings currently assigned for the Veteran's peripheral neuropathy of the left upper extremity and for peripheral neuropathy of the right upper extremity contemplate mild and moderate disability.  This is also true because the staged ratings assigned for the Veteran's service-connected acquired psychiatric disability contemplate moderate disability prior to October 10, 2013, and moderately severe (but not total) disability after that date.  This finally is true because the zero percent rating assigned for the Veteran's service-connected hemorrhoids contemplates no current disability.  The Veteran has not described any unusual or exceptional features associated with his disabilities and has not described how his disabilities affect him in unusual or exceptional manner.  The record evidence finally does not otherwise indicate that the symptomatology associated with the Veteran's currently appealed service-connected disabilities is not contemplated within the relevant rating criteria found in the Rating Schedule such that he is entitled to extraschedular consideration under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating of 10 percent prior to October 10, 2013 for peripheral neuropathy of the left upper extremity (previously characterized as left elbow ulnar tunnel syndrome) is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 20 percent beginning October 10, 2013  for peripheral neuropathy of the left upper extremity (previously characterized as left elbow ulnar tunnel syndrome) is denied.

Entitlement to an initial rating of 10 percent prior to October 10, 2013 for peripheral neuropathy of the right upper extremity (previously characterized as right elbow ulnar tunnel syndrome) is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 30 percent beginning October 10, 2013  for peripheral neuropathy of the right upper extremity (previously characterized as right elbow ulnar tunnel syndrome) is denied.

Entitlement to an initial rating of 50 percent prior to October 10, 2013 for an acquired psychiatric disability, to include PTSD with panic attacks and generalized anxiety disorder, is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 70 percent beginning October 10, 2013  for an acquired psychiatric disability, to include PTSD with panic attacks and generalized anxiety disorder, is denied.

Entitlement to an initial compensable rating for hemorrhoids is denied.


REMAND

VA Fast Letter 13-13 (now incorporated into the Live Manual) provides that if the Veteran has filed a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case (SOC), or Supplemental Statement of the Case (SSOC) must be issued. 

The Veteran filed a NOD in May 2009, initiating the above appeal of the initially assigned ratings in the May 2008 rating decision.  Thereafter, during the course of this appeal, the RO construed additional statements made by the Veteran as a claim seeking entitlement to a TDIU.  A rating decision issued in July 2012 denied entitlement to a TDIU.  A SOC or SSOC has not been issued to the Veteran for his claim of entitlement to a TDIU.  Thus, as the Veteran's situation is specifically contemplated by Fast Letter 13-13, this matter is remanded to the AMC/RO to ensure due process and compliance with Fast Letter 13-13.

Accordingly, the case is REMANDED for the following actions:

1.  As the Veteran filed a NOD regarding an increased initial evaluation for his service-connected disabilities, and while the appeal was pending the Veteran claimed TDIU due to the disabilities on appeal, and the July 2012 rating decision denied the TDIU claim, the AMC/RO should undergo appropriate action as set forth in Fast Letter 13-13.

2.  Thereafter, the AMC/RO shall readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


